Citation Nr: 1241493	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from July 1965 to August 1968, which included service aboard the USS John R Craig (DD-885), the USS Edson (DD-946), and the USS Chicago (CG-11).  The Veteran died in February 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in February 2009.  

2.  Hospital treatment records from Paris Regional Medical Center reported the cause of death as disseminated transitional cell carcinoma of the bladder extending into the prostate; contributing factors include chronic obstructive pulmonary disorder (COPD), respiratory insufficiency, pneumonia, chronic renal failure end-stage renal disease on hemodialysis, poor nutritional state, and anemia.

3.  The Certificate of Death reported immediate cause of death as pneumonia and the underlying cause of death as chronic renal failure.  There were no other significant conditions listed as contributing to the Veteran's death.  

4.  At the time of his death, the Veteran was not service-connected for any  disabilities. 

5.  The Veteran's active service did not include actual duty or visitation in the Republic of Vietnam; the record does not contain credible evidence that the Veteran was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange. 

6.  Lung cancer, bladder cancer, chronic respiratory problems, pneumonia, renal failure and disease, poor nutritional state, and anemia were not manifested in service; lung or bladder cancer was not manifested within the first post-service year; and, a preponderance of the evidence is against a finding that the Veteran's cause of death or contributing causes of death were related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, a July 2009 pre-adjudication letter informed the appellant of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  Specifically with regard to Hupp notice, the first two elements do not apply since at the time of his death the Veteran did not have any service-connected disabilities.  As for the third element, the appellant was informed that evidence was needed showing that a disability was incurred or aggravated during service and was the primary or contributory cause of death.  The Board finds that this notice is sufficient to fulfill the requirements of Hupp.  The appellant was provided with the Dingess elements of VCAA notice in that same July 2009 letter.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran's service treatment records and postservice VA treatment records have been obtained.  The record reflects that in June, August, and September 2011, the RO requested copies of treatment records from VA North Texas Health Care System for the period from January 1990 through December 2000.  In September 2011, the appellant was notified that VA had requested copies three times and that she may obtain a copy of the records and send them herself.  In October 2011, VA issued a formal finding on the unavailability of the VA treatment records and noted that in September 2011 VA received response from North Texas Health Care System indicating that no records on the Veteran were located there or in storage.  VA determined that further attempts to obtain such records were futile.  In October 2011 correspondence, the appellant was informed that such records were unavailable.  In response, in October 2011 correspondence, the appellant reported that such records were unavailable or did not exist because the Veteran rarely visited the doctor during the years 1990 to 2000.  She reported that when the illnesses from Agent Orange exposure began, he started to go to the medical center and these records have been obtained by VA.  Thus, VA has made every reasonable effort to obtain all records relevant to the appellant's claim. 

Additionally, in a cause of death claim VA has a duty to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to duty to obtain opinions in service connection claims are inapplicable to DIC claims based on service connection for the cause of death).  In this claim, the Veteran did not have any service-connected disabilities before his death and there is no probative evidence suggesting that he developed a disorder causing or contributing to death either during or as a result of his service.  Therefore, a medical opinion as to the cause of the Veteran's death is not required here. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A (West 2002 & Supp. 2012), or 38 C.F.R. § 3.159 (2012), and that the appellant will not be prejudiced as a result of the Board's adjudication of her claim. 

II.  Legal Criteria 

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Analysis

The Veteran died on February [redacted], 2009, at Paris Regional Medical Center.   Treatment records from the hospital reported the cause of death as disseminated transitional cell carcinoma of the bladder extending into the prostate; contributing factors include chronic obstructive pulmonary disorder (COPD), respiratory insufficiency, pneumonia, chronic renal failure end-stage renal disease on hemodialysis, poor nutritional state, and anemia. 

The certificate of death lists the immediate cause of death as pneumonia and the underlying cause of death as chronic renal failure.  No other significant conditions listed that contributed to the Veteran's death.   An autopsy was not performed on the Veteran.  

Possible Herbicide Exposure

The appellant contends that while serving aboard the USS Chicago and USS Edson the Veteran was exposed to Agent Orange.  She reported that these ships made numerous port calls in South Vietnam to take on additional personal and pick up supplies and ammunition as needed.  She also reported that the Veteran went ashore numerous times.  See September 2009 statement.  She indicated that, due to Agent Orange exposure he developed emphysema, as well as skin, bladder, and prostate cancer, and kidney problems that led to renal failure and resulted in his death.  See August 2009 and 2010 October 2011 and August 2012 statements in support of claim, September 2009 Notice of Disagreement, July 2010 Form 9.  In October 2011, correspondence, she stated that evidence showed that the Veteran was aboard a "brown" water ship during his service.  

With respect to the appellant's contentions, the Board notes that a veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Also relevant, the Court has held that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Court confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, Court held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  In this regard, inland waterways are deemed to include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

While the appellant has alleged that the Veteran went ashore multiple times, the Veteran's service personnel records, including his DD 214, do not show that he had ever stepped on foot in the Republic of Vietnam.  His service personnel records reveal that he served aboard the USS John R Craig (DD-885), the USS Edson (DD-946), and the USS Chicago (CG-11).  His DD-214 shows that his specialty number was BM-0000 (Boatswain's Mate) with the related civilian occupation being "water trans."  Foreign and sea service was comprised of eight months and 14 days.   While he was awarded the National Defense Service Medal and the Vietnam Service Medal, these awards do not denote service in Vietnam.  

In addition, in January 2005, the National Personnel Records Center (NPRC) determined that they were unable to determine whether or not the Veteran' had in-country service in the Republic of Vietnam.  NPRC noted that he served aboard the USS John R Craig, which was in the official waters of Vietnam from January 12, 1966 to March 21, 1966; the USS Edson, which was in the official waters of the Republic of Vietnam from February 25, 1967 to March 22, 1967, May 5, 1967 to May 28, 1967, and June 22, 1967 to July 6, 1967; and the USS Chicago, which was in the official waters of the Republic of Vietnam from January 4, 1968 to January 5, 1968, Jaunty 11, 1968 to January 29, 1968, February 10, 1968 to March 7, 1968, and March 21, 1968 to April 19, 1968.  NPRC reported that there was no conclusive proof that the Veteran was in country.  

Also of significance is the fact that, prior to the Veteran's death, he sought service connection for skin cancer, to include as due to exposure to Agent Orange.  In a November 2004 statement and in a May 2005 Notice of Disagreement, he reported that while on the USS Edson and USS Chicago they pulled in to various ports around Vietnam for supplies, fuel, and ammunition.  However, he never specifically claimed to have set foot in Vietnam.  

The Board has carefully considered the appellant's contentions of the Veteran going ashore in the Republic of Vietnam, but finds them without merit.  Overall, during his lifetime in connection with his claims, the Veteran did not contend, nor does the evidence show, that he set foot on the landmass of Vietnam or had any type of visitation in the Republic of Vietnam.  As such, the Board finds that there is no basis for presumptive or direct service connection due to Agent Orange exposure on this basis.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see also Combee, supra.  

In regard to the appellant's claims that the ships that the Veteran served aboard made numerous port calls and operated in the "brown waters" of the Republic of Vietnam, the Board reviewed the January and June 2010 VA-issued Compensation and Pension Bulletin that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam and the USS John R. Craig (DD-885), USS Edson (DD-946), and USS Chicago (CG-11) were not identified on the list.   The USS John R Craig and the USS Edson were also not on the list of ships that were positioned within the inland waters according to http://www.publichealth.va.gov/ exposures/agentorange/shiplist/list.asp (November 27, 2012).  While the USS Chicago was listed as being anchored in Da Nang Harbor on May 22, 1969, and deck logs revealed that a utility boat went ashore for one hour with eight crew members aboard, this was well after the Veteran was discharged from service.  Therefore, despite the appellant's beliefs, the evidence does not show that during his service, he was aboard boats that operated on the inland waterways or made brief visits ashore and does not support a direct or presumption of service connection related to Agent Orange exposure on this basis.

The criteria for a veteran to be seen as having had "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  In conclusion, the Veteran did not have "service in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e) to include prostate cancer.  Thus, the appellant's contention that in-service herbicide exposure was caused or contributed to his terminal renal failure is not substantiated by the record and thus an award of service connection on this basis is not warranted.  

Even though in-service exposure to herbicides has not been shown, service connection for the cause of the Veteran's death may be warranted if it shown that he died from a service-connected disability or the disease process leading to his death was attributable to service.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the Veteran's death, service connection was not in effect for any disability. 

The appellant does not contend, and the record does not show, that the causes of the Veteran's death were directly incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Veteran's service treatment records, including a May 1965 reports of medical history and examination were negative for any complaints, treatment, or diagnoses relating to emphysema; skin, bladder, and prostate cancer; and kidney problems.  The Board notes that he was treated for plantar warts, athlete's foot, swollen tonsils and upper respiratory infections.  However, these conditions were acute and transitory and were not present at the time of separation.  A clinical evaluation of the head, face, neck, and scalp; mouth and throat; lungs and chest; abdomen and viscera; G-U system; feet; and skin and lymphatics on the August 1968 separation examination was normal.

The post-service evidence includes VA outpatient treatment records reflecting that the Veteran smoked 40 cigarettes a day until approximately 1999.  There was a suspicion of squamous cell cancer.  See February 2001 record.  In March 2003, he reported that he was planning to retire as he would become short of breath.  A February 2004 treatment record noted that the Veteran had to stop working as a truck driver due to being disabled from his COPD, which was probably related to prolonged heavy smoking of 50 tobacco cigarettes a day.  The record also noted that he also had lesions on his right check.  In April 2004, he was referred to the dermatology clinic and a biopsy revealed squamous cell carcinoma of the lesions on his right mid-cheek and right upper forehead and left temple, and basal cell carcinoma of the right parietal scalp.  In October 2004, the lesions were excised with delayed closure.  In December 2004, the sutures were removed.  In February 2005, the Veteran reported that he had smoked 60 cigarettes per day for most of his life and that he was trying to decrease his tobacco use to a minimum.  

Treatment records from Paris Regional Medical Center reveal that in August 2008, the Veteran presented at the emergency room with shortness of breath.  He was assessed with acute renal failure.  He had a Foley catheter placed, but this did not improve his symptoms.  He then started on dialysis and remained with continued renal failure requiring hemodialysis at this time.  Other records noted that the Veteran was seen initially with COPD, acute renal failure, and congestive heart failure.  He also provided a history of an obstructive uropathy over the last several weeks.  He had difficulty with emptying his bladder.  On August 2008 discharge summary, he was diagnosed with acute renal failure, dyspnea, possible obstructive uropathy status post Foley catheter placement, urinary retention, benign prostatic hypertrophy, COPD, gastroesophageal reflux disease, hypertension, and hyperlipidemia.  During the course of his hospitalization, the records also included an impression of end-stage renal disease, pulmonary edema, rule out cancer of the prostate, and rule out urinary tract infection.  X-rays revealed congestive heart failure and moderate to severe bilateral renal insufficiency without evidence of obstruction or hydronephrosis.  

In February 2009, the Veteran was seen in the emergency room with shortness of breath.   He was diagnosed with bilateral pneumonia, hypoxia, and anemia secondary to chronic renal failure and discharged.  The next day, he again presented to the emergency room with shortness of breath after receiving dialysis.  A past medical history of chronic renal failure first diagnosed in August 2008, BPH, COPD, hypertension, GERD, and dyslipidemia was noted.  The impression was bilateral pneumonia, anemia and chronic renal failure.  Subsequently, it was noted that he had been passing blood and had penile pain.  There was a question of a possible stricture.  He underwent a cystoscopy and the postoperative diagnosis was probably prostate cancer with extension into the urethra.  The records noted that chest x-rays were concerning for lung cancer and some of the infiltrative type changes may be secondary to neoplastic involvement such as lymphangitic spread of a cancer such as prostate cancer.  Later, he was assessed with worsening bilateral pneumonia, respiratory failure, COPD exacerbation, and prostate cancer.  The Veteran died on February [redacted], 2009.  A discharge summary revealed that that after further work up, the Veteran had transitional cell carcinoma diffusely throughout the bladder that invaded the prostate.  Upon his passing, the reported the cause of death was disseminated transitional cell carcinoma of the bladder extending into the prostate; contributing factors include chronic obstructive pulmonary disorder (COPD), respiratory insufficiency, pneumonia, chronic renal failure end-stage renal disease on hemodialysis, poor nutritional state, and anemia. 

Here, the first medical evidence of shortness of breath is seen in March 2003, which was approximately 35 years following the Veteran's discharge from service.  A February 2003 treatment record reported COPD as probably related to prolonged heavy smoking of 50 tobacco cigarettes a day.  The first diagnosis of any type of cancer was squamous cell carcinoma, in 2004.  Prostate cancer was not considered until 2008 around the same time the Veteran was diagnosed with chronic renal failure and started on dialysis, which was approximately 40 years following service.  Bladder cancer, anemia, respiratory failure, and pneumonia were not diagnosed until the February 2009.  There is no suggestion that the prostate or bladder cancer had its onset during the post-service one year period.  Therefore, the Board concludes that service connection is not warranted for the cause of the Veteran's death based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307 (2012).

Overall, the record is devoid of showing competent evidence of the manifestation of prostate or bladder cancer, COPD, pneumonia, respiratory insufficiency, anemia, poor nutritional state, or chronic renal failure end-stage renal disease on hemodialysis, for many years after service or until death. 

The Veteran's chronic renal failure occurred within a year and pneumonia occurred within days of his death.  There is no medical documentation or opinion of record relating the Veteran's cause of death to his active duty service.  Thus, there is no competent medical evidence showing that the cause or the contributing causes of the Veteran's death were related to his service.  Furthermore, treatment records at least addressed the etiology the Veteran's COPD and indicated that it was related to the Veteran's prolonged heavy tobacco cigarette smoking.  

The Board has considered the appellant's assertions, however, she has not argued that the Veteran's lung cancer, bladder cancer, respiratory problems, pneumonia, renal failure and disease, poor nutritional state, and anemia were incurred in service or that lung or bladder cancer was incurred within a year of service.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, after considering all the evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's lung cancer, bladder cancer, respiratory problems, pneumonia, renal failure and disease, poor nutritional state, and anemia are not related to his period of active service and did not have their onset in service.  Moreover, symptoms were not continuous after service separation, and did not manifest for approximately 35 or more years after service.  Accordingly, the weight of the evidence shows that the Veteran's cause or the contributing causes of death are not related to service. 

As the preponderance of the evidence is against the appellant's claim, the Board finds that service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


